DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Szymon Gurda on 11/9/2021.
The application has been amended as follows:
1. (Amended) A system for location of assets on a premises comprising:
identifiers attached to a group of one or more assets; and
mobile sensor packages adapted to track movement of a worker with respect to the premises, the premises having multiple storage locations including storage units having multiple shelves, wherein each said mobile sensor package comprises data processing, data exchange, and storage components, a sensor for reading identifiers and each mobile sensor package further comprises a location tool on at least one hand or forearm of a worker found within the premises, wherein said location tool comprises a radio-frequency system and provides specific x, y, and z value for a position relative to the premises of at least one hand of the worker;
and from which the worker picked the asset thereby resolving ambiguity as to what inventory the worker interacted with;
wherein at least one mobile sensor package is worn on a wrist of at least one worker who moves assets on the premises; and wherein said mobile sensor package is contained in s a single unit worn by the worker;
wherein said system is used indoors.
12. (Amended) A method of tracking contents of a premises, the method comprising:
attaching identifiers to a group of one or more assets located indoors;
attaching a mobile sensor package to a wrist of at least one worker on the premises, the premises having multiple storage locations including storage units having multiple shelves; wherein each said mobile sensor package comprises data processing, data exchange, and storage components, a sensor for reading identifiers and each mobile sensor package further comprises a location tool within the premises wherein said location tool provides the location of at least one hand or forearm of said worker with respect to the premises, wherein said location tool comprises a radio-frequency tag system and provides a position in space of at least one hand of the worker, and wherein said mobile sensor package is contained in a single unit worn by the worker, wherein said location comprises x, y, and z values of the wearer’s wrist showing position accurate to +/-12” in x, y, z relative to the premises; determining which storage location and from which the worker picked the asset;
taking an initial inventory of stationary assets within the premises;
moving assets within the premises only using workers who are equipped with mobile sensor packages; and
reading the identifiers on the assets while moving said assets by said workers, recording the location of each asset as each asset moves through the premises; as interacted with by tracked worker hands; thereby resolving ambiguity as to what inventory the worker interacted with.

Allowable Subject Matter
Claims 1-7, 9-18, and 20-23 are allowed.
Regarding Claim 1, Delplace, Elhawary, Reisman, Willins, Orlassino, Horseman, Tuttle, and Li (US 2015/0156637) do not teach, alone nor in combination, mobile sensor packages adapted to track movement of a worker with respect to the premises, the premises having multiple storage locations including storage units having multiple shelves, wherein each said mobile sensor package comprises data processing, data exchange, and storage components, a sensor for reading identifiers and each mobile sensor package further comprises a location tool on at least one hand or forearm of a worker found within the premises, wherein said location tool comprises a radio-frequency system and provides specific x, y, and z value for a position relative to the premises of at least one hand of the worker;

Claim 12 is allowable for similar reasons as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EUGENE YUN/           Primary Examiner, Art Unit 2648